DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Dr. Stefan Koschmieder on Oct. 13th, 2021.
In claim 1, line 2, amend “comprising PET” to “comprising polyethylene terephthalate (PET)”.
In claim 3, line 3, amend “all PET” to “all of the PET”.
In claim 5, line 2, amend “composition in” to “mesoporous composition in”; and amend “total composition weight” to “total mesoporous composition weight”.
In claim 6, line 2, amend “elemental carbon in the composition” to “of the elemental carbon in the mesoporous composition”.
In claim 7, line 2, amend “all zinc” to “all of the metallic zinc”.
Cancel claims 11-20.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present claims 1-10 are allowable over the “closest” prior art Essawy et al., Ecotoxicology and Environmental Safety, 145, 2017, 57-68 (provided in IDS received on 05/01/2019) (Essawy).
Essawy discloses a method to prepare graphene from PET bottle waste by simple, reproducible and affordable method which involves the thermal decomposition (i.e., pyrolysis) of PET waste in a closed system under autogenic pressure (page 58, left column, last paragraph, lines 1-4), the closed stainless steel reactor was heated to 800°C (page 58, right column, 2nd paragraph, lines 4-5). 
However, Essawy does not disclose or suggest pyrolyzing a mixture comprising PET and metallic zinc, in a PET-to-zinc weight ratio of from 1000:1 to 5:1, to obtain a mesoporous composition comprising elemental carbon and ZnO.  Further, Essawy discloses that for the synthesized graphene, (page 61, right column, 2nd paragraph, lines 11-13), wherein micropores are desirable for the removal of dye molecules from waste waters (page 61, right column, 2nd paragraph, last sentence), which would be outside of the claimed scope.
Thus, it is clear that Essawy does not disclose or suggest the present invention. 
In light of the above, the present claims 1-10 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K. Z./Examiner, Art Unit 1732

                                                                                                                                                                  /CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732